Davison, J.
This was a bill of review, filed in the Fountain Circuit Court by Jackson Whiteman against Joseph L. Sloan, John Hamilton, Mary Babb, Rose Thomas, George Thomas and Lucinda Thomas, the said Mary, Rose, George and Lucinda being the heirs at law of one William Thomas, deceased. The object of the bill was to reverse a decree of said Fountain Circuit Court, rendered at its September term, 1838, in a suit then pending in that Court, wherein the said Joseph L. Slocm was complainant and Jackson Whiteman, the present complainant, and the said William Thomas, then in life, were defendants.
To the present bill there was a demurrer overruled, and a final decree given for the complainant below.
The only ground assumed in support of the demurrer is, that the heirs of William Thomas should have been made complainants, instead of defendants. We are not of that opinion. As a general rule, a bill of review ought to have the same parties that were to the proceeding sought to be reversed; that is, the same parties should be before the Court; but we think they may be brought into Court either as complainants or defendants, in accordance with their respective interests in the matter to be reviewed.
Per Curiam.
The decree is affirmed with costs.